
	

114 HR 241 IH: ACCESS (ADA Compliance for Customer Entry to Stores and Services) Act of 2015
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 241
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2015
			Mr. Calvert (for himself, Mr. Hunter, Mr. McClintock, Mr. Denham, Mr. Rohrabacher, Mr. Royce, Mr. LaMalfa, Mr. Issa, Mr. Valadao, Mr. Cook, Mrs. Mimi Walters of California, Mr. Nunes, Ms. Jenkins of Kansas, Mr. Simpson, and Mr. Westmoreland) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Americans with Disabilities Act of 1990 to impose notice and a compliance opportunity
			 to be provided before commencement of a private civil action.
	
	
 1.Short titleThis Act may be cited as the ACCESS (ADA Compliance for Customer Entry to Stores and Services) Act of 2015. 2.AmendmentsSection 308(a)(1) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12188(a)(1)) is amended—
 (1)by striking procedures.— and all that follows through The, and inserting the following:  procedures.— (A)In generalSubject to subparagraph (B), the, and
 (2)by adding at the end the following:  (B)Structural barriers to entry into existing public accommodationsA civil action for discrimination under section 302(b)(2) based on the failure to remove a structural barrier to entry into an existing public accommodation may not be commenced by a person aggrieved by such discrimination unless—
 (i)such person has provided to the owner or operator of such accommodation a written notice specific enough to allow such owner or operator to identify such barrier; and
 (ii)beginning on the date such notice was received and— (I)before the expiration of 60 days after such date, such owner or operator failed to provide to such person a written description outlining improvements that will be made to remove such barrier; or
							(II)
 (aa)before the expiration of 60 days after such date, such owner or operator provided such description to such person; and
 (bb)before the expiration of 120 days after such description is provided, such owner or operator failed to remove such barrier..
 3.Effective dateThis Act and the amendments made by this Act shall take effect on the 1st day of the 1st month beginning more than 30 days after the date of the enactment of this Act.
		
